United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                              No. 04-10369
                          Conference Calendar



JAMES EARL HOPKINS, JR.,

                                      Plaintiff-Appellant,

versus

EASON, Warden; NFN JIMENEZ; NFN HANSZ,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:03-CV-230-C
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     James Earl Hopkins, Jr., Texas prisoner #1031879, appeals

from the dismissal of his 42 U.S.C. § 1983 action for lack of

jurisdiction.   The district court lacked jurisdiction to reopen

Hopkins’s previous 42 U.S.C. § 1983 action which was dismissed by

another district court.     See Bankers Mortgage Co. v. United

States, 423 F.2d 73, 78 (5th Cir. 1970).

     Hopkins’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).       Hopkins is


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10369
                                -2-

warned that the dismissal of his appeal counts as a “strike” for

purposes of 28 U.S.C. § 1915(g) and that once he accumulates

three “strikes” he will be barred from proceeding in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he “is under

imminent danger of serious physical injury.”     28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.   SANCTIONS WARNING

ISSUED.